                                                                                 V-4 GLERK   Orncr
                                                                                DISTR!CT
                                                                                       C C    RT\
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                * OCT 15 2018
         ----------------------------------------------x.
LYUDMILA KALANDAREVA,                                                       MOOKLYN OFFICE

                   Plaintiff,                                 [I) LI I) I

    V   .                                                      18-cv-00562 (NG) (RLM)

CROTHALL HEALTHCARE INC.,

          Defendant
       ----------------------------------------------x
GERSHON, United States District Judge:

            For the reasons stated in the Report and Recommendation issued by Chief Magistrate

Judge Mann (Dkt. No. 11), to which no objections were filed, the Clerk of Court is directed to

remand this action to Supreme Court, Kings County, Index No. 500166/2018.



                                                               SO ORDERED.
                                                                /s/ Nina Gershon
                                                               NINA GER HON
                                                               United States District Judge

October 15, 2018
Brooklyn, New York
